Title: To George Washington from Samuel Lawrance, 27 May 1792
From: Lawrance, Samuel
To: Washington, George



Esteemed Friend
Springfield [Mass.] 5 mo. 27 1792

We would have thee stir the people up to peace for War shall cease, as is declared of by Enoch the Prophet in that prophecy mentioned by Christopher Love a little before his execution it being the time Prophece’d of by Isaiah wherein Nation should not lift up Sword against nation neither should they learn War any more. We would have thee following this peace embrace the principale held forth by George Fox asserting that the way to obtain salvation and Eternal life was to receive the Lords immediate teaching by his Spirit in the iner Man, And as thee imbraces this looking that the Salvation of the mortal Soul entirely depends on receiving this teaching and not grieving this teacher thee will be lead not, only into one but into all truth, and thee will have a testimony againsts Wars and fightings and will be lead to promote the kingdom of peace For there are some of that Scociety called Quakers whom the Lord has rejected they having run their rase in Iniquity and will soon be cutt of by the persecution foretold By Byshop Usher, And he will call others in who will faithfully bear a testimony for this principle and exclude Wars and fightings from the Kingdom of Christ which was promised

to be such that Swords Should be beaten into Plowshares and Spears into pruning hooks which kingdom We shall now fully bring in as amply as is sett forth Rev. 11. Chap. 15., in which the Kingdoms of this world will be the Kingdoms of the Lord and his Christ, for Nation shall not lift up Sword against Nation neither shall they learn war any more. And we would have Thee faithfuly study peace and not learn war any more that Thee may be an example to such as would follow us in the kingdom of peace for the fulness of the Gentiles has come in and We shall have to gather the Indians who are the of[f] spring of Abraham, of the rase of the Jews, who where to be gathered as declared by the Apostle Rom. 11.
The same Apostle in writing to one of the Churches in that day shews them that the day of Christ (that is the end of the World), should not come unless there came first a pulling away and the man of Sin be revealed the son of pardition who opposeth and exalteth himself above all that is called God or that is worshiped, We say that all which is called God or that is Worshiped is come and has been opposed and exalted above that unknown before preluditary Sin to the end of the World, spoken of Thes 2. Chap. 3.4. verse having been committed in these days whe[re]in Men now live which claims the momentious attention of all, And the Friends we say are stained with it, yet this should not lessen the esteem of any for that principle which we have above commended to thee, for had they followed the dictates of the Spirit of Truth They would have not only been preserved out of this Monstrous Iniquity; but out of all Evil.
May thee having knowledge of these things walk wisely for that persecution above spoken of will come And may thee fully discharge thy duty, and yet walk Christian like towards all Men that the stain of this monstous iniquity may not lie at thy door; and yet none may stigmatize the[e] with being a persecutor.
I have been conserned to communicate of these things to thee, and have sent thee enclosed a Pamplet of my writing, may thee place the highest confidence in what is therin declared, stedfastly believg the things spoken of that government therin mentiond, and that the day of final decition to all men is approa[c]hing with steps as near as is therein declared and that all may confine their views as to the conserns of this life within the

compass of 30 or 40 years—Thy Friend in Christ Our name in this Flesh

Samuel Lawrance


P.S. Please to give the reading of the pamplet to as many of thy Friends as would incline to read it—I have wrote to some of the Sovereyns of Europe and enclosed a pamplet in my letters to them please to excuse my bad writing farewell.

